Citation Nr: 1118832	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, including as due to exposure to herbicidal agents.

2. Entitlement to service connection for hypertension, including as due to exposure to herbicidal agents.


WITNESSES AT HEARING ON APPEAL

Appellant and T.Q.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to November 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In July 2006, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing is associated with the claims file.  

In April 2008, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.  

The Board notes that claims for service connection for diabetes mellitus and hypertension were previously denied by a final September 2004 rating decision.  However, subsequent to that determination, additional service treatment records were received, and such records are relevant to these claims.  Thus, in accordance with 38 C.F.R. § 3.156(c)(1) (2010), these claims will now be reconsidered on the merits.  

The  issue of entitlement to service connection for acute rheumatoid arthritis has been raised by the record by way of September 2010 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  






FINDINGS OF FACT

1. Service personnel records indicate that the Veteran served aboard the USS DENVER from November 1969 to November 1970 and aboard the USS JUNEAU from November 1970 to January 1974.    

2. The evidence, to include the Veteran's testimony and lay statements, is at least evenly balanced as to whether he went ashore in the Republic of Vietnam while serving aboard the USS DENVER and the USS JUNEAU. 

3. The competent medical evidence of record indicates that the Veteran currently has diabetes mellitus.

4. Hypertension was initially documented many years after service, and the most competent and probative medical evidence fails to link it to service.


CONCLUSIONS OF LAW

1. With all reasonable doubt resolved in favor of the Veteran, his diabetes mellitus is presumed to result from exposure to an herbicide agent during service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2. The Veteran's hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in April and June 2004 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  March and July 2006 letters advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in December 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, Merchant Marine treatment records, private treatment records, and hearing testimony.

The Board acknowledges that the Veteran has not undergone VA examination to obtain a medical opinion regarding hypertension.  The Board emphasizes, however, that the claim regarding hypertension is for service connection.  As explained in more detail below, hypertension was not diagnosed until many years post service, and there is no medical suggestion whatsoever that the claimed hypertension had its onset in service, as alleged.  As the current record does not reflect even a prima facie claim for service connection for hypertension, VA is not required to obtain a medical opinion commenting upon the etiology of this claimed disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003). See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).






Rules and Regulations

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension or diabetes mellitus become manifest to a degree of 10 percent within one year from the date of termination of such service, such diseases shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In some circumstances, a disease, such as diabetes mellitus, type II, associated with exposure to certain herbicide agents (e.g., Agent Orange) will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Exposure to Agent Orange

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  "Service in the Republic of Vietnam" means actual service in-country in Vietnam from January 9, 1962, through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace).  See also VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in the Republic of Vietnam).

The Vietnam Service Medal (VSM) was awarded to all members of the armed forces who served in Vietnam and contiguous waters and airspace between July 3, 1965 and March 28, 1973.  To qualify for award of the VSM an individual had to meet one of the following qualifications:  (1) be attached to or regularly serve for 1 or more days with an organization participating in or directly supporting military operations; (2) be attached to or regularly serve for 1 or more days aboard a Naval vessel directly supporting military operations; (3) actually participate as a crewmember in one or more aerial flights into airspace above Vietnam and contiguous waters directly supporting military operations; and (4) serve on temporary duty for 30 consecutive days or 60 nonconsecutive days in Vietnam or contiguous areas, except that time limit may be waived for personnel participating in actual combat operations.  Manual of Military Decorations and Awards, Sept. 12, 1996.

As noted, under the applicable law discussed above, "service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(1)(A), (f); 38 C.F.R. § 3.307(a)(6)(iii).  The interpretation of the quoted language has been the subject of extensive litigation, in Haas v. Nicholson, 20 Vet. App. 257 (2006), and Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), reh'g denied, 544. F.3d 1306 (2008), cert. denied, 129 S. Ct. 1002 (2009).  In its May 2008 decision, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) found that VA reasonably interpreted the statute and regulation as requiring the physical presence of a veteran within the land borders of Vietnam (including inland waterways) during service, and noted (quoting from Presidential Executive Order No. 11231 (July 8, 1965)), that the receipt of the VSM alone does not establish service in Vietnam.  Haas v. Peake, 525 F.3d at 1188.  The U. S. Supreme Court declined to review the case, and the decision of the Federal Circuit in Haas v. Peake is now final.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for diabetes mellitus and hypertension, including as secondary to exposure to herbicidal agents.  The Veteran asserts that he was exposed to herbicidal agents during the 1970's when he went ashore in the Republic of Vietnam.



Service Connection for Diabetes Mellitus

Review of the Veteran's service personnel records indicate that he served aboard the USS DENVER from November 1969 to November 1970.  In addition, the Veteran served aboard the USS JUNEAU from November 1970 to January 1974.  The Veteran's DD Form 214 indicates that he is the recipient of the National Defense Service Medal, the Vietnam Campaign Medal, and the Vietnam Service Medal.  The Veteran's primary military occupational specialty (MOS) was listed as 3529, a ward room /galley supervisor - food service operations.  See http://www.bupers.navy.mil/ReferenceLibrary/NECOS/..../3500- 3599.htm.  

As stated previously, the Veteran served aboard the USS DENVER from November 1969 to November 1970.  The USS DENVER's Operation and Navigation Report from the year 1970 indicates that on July 20th of that year, the vessel was "moored" in Da Nang, Vietnam.  See Department of the Navy, Naval Historical Center, Ship History Branch, http://www.history.navy.mil/shiphist/d/lpd-9/1970.pdf (last visited April 13, 2011).  It further indicates that on August 18, the vessel arrived in Da Nang, Vietnam where 260 personnel, 125 vehicles, 14 pallets and 1 Conex Box were loaded onto the ship in seven hours.  Id.  

In addition, as previously noted, the Veteran served aboard the USS JUNEAU from November 1970 to January 1974.  The USS JUNEAU's Operation and Navigation Report for the year 1971 indicates that in early January, the vessel sailed off the coast of Vietnam with short port calls to transfer equipment at Da Nang, Vung Tau, and Song Bo De.  Id. at http://www.history.navy.mil/shiphist/j/lpd-10/1971.pdf (last visited April 13, 2011).  Also, on February 1st, the vessel was in port in Da Nang, Vietnam.  Id.  The USS DENVER and the USS JUNEAU were both classified as amphibious transport dock ships (LPD) and were used to transport and land Marines, equipment, and supplies.  See http://www.navy.mil/navydata/fact_display. asp?cid=4200&tid=600&ct=4 (last visited April 13, 2011).  

The Board notes that in claims such as this, that are based on the docking of the vessel, a lay statement that the Veteran personally went ashore must be provided.  Because there is no way to verify which crewmembers of a docked ship may have gone ashore, C&P Service has determined that the Veteran's lay statement is sufficient.  This is in keeping with 38 U.S.C. § 1154, which states that consideration shall be given to the places, types, and circumstances of a Veteran's service, and with 38 C.F.R. § 3.159(a)(2), which states that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  In claims based on docking, the circumstances of service have placed the Veteran in a position where going ashore was a possibility and the Veteran, by virtue of being there, is competent to describe leaving the ship and going ashore.  The circumstances also establish credibility unless there is evidence to the contrary.  See Training letter 10-06.  

Accordingly, given the operation and navigation reports of the USS DENVER and the USS JUNEAU indicating that the ships were docked, moored, or in port during the Veteran's service aboard those ships, the Board finds that the Veteran's accounts of going ashore in Vietnam, although not verified by Navy records for his individual person, are consistent with his MOS and the mission of the ships on which he was serving.  Specifically, given the Veteran's MOS as a food service worker aboard ships that routinely transported servicemen for days at a time, the Board finds that it is likely that the Veteran got off of the ship and set foot in the Republic of Vietnam while the ships were docked in order to replenish the ship's food supply.  

In light of the facts as mentioned above, in combination with the Veteran's statements that his duties required him to set foot on shore in Vietnam, there is substantial, credible and persuasive evidence to support that on at least one or more occasions, the Veteran was in fact on land in Vietnam.  At the very least, the Board finds that the evidence as to whether he went ashore in the Republic of Vietnam is evenly balanced and reasonable doubt should be resolved in his favor.  38 C.F.R. 3.102.  Accordingly, he is presumed to have been exposed to Agent Orange.  

In regards to the Veteran's diabetes mellitus, post service private treatment records show that the Veteran was diagnosed with type II diabetes mellitus in January 2005.  This disease is presumed to be service connected in veterans who served in Vietnam during the Vietnam War.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Given the Board's finding that the Veteran's service likely included duty on shore in the Republic of Vietnam on at least once occasion, the Board presumes that he was exposed to an herbicide agent during service.  Accordingly, service connection for diabetes mellitus is granted on a presumptive basis.

Service Connection for Hypertension

The Veteran contends that he is entitled to service connection for hypertension, including as due to exposure to herbicidal agents.  Specifically, the Veteran and his wife testified that he was diagnosed with hypertension during military service in 1982.  

As an initial matter, the Board notes that hypertension is not a disease or condition that qualifies for presumptive service connection associated with Agent Orange Exposure.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395-32, 407 (June 12, 2007); see also 38 C.F.R. § 3.309(e).  Thus, hypertension does not qualify for service connection on a presumptive basis under 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  In this regard, as noted earlier, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or caused by service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 4.104, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.

Turning to the evidence, during an August 1959 service examination, performed in preparation for active duty, the Veteran's blood pressure was 134/74.  During an August 1963 service examination, performed for discharge and reenlistment, the Veteran's blood pressure was 138/70.  During a June 1969 service examination, performed for discharge and reenlistment, the Veteran's blood pressure was 138/88.  In February 1975, during a reenlistment examination, the Veteran's blood pressure was 120/82, and the Veteran denied a history of high or low blood pressure.  During a July 1979 medical examination, performed in preparation for transfer, the Veteran's blood pressure was 120/80 and the Veteran continued to deny any history of high or low blood pressure.  Upon discharge from active duty in November 1982, a service treatment record indicated that the Veteran's blood pressure was 120/82.  The service treatment records are silent for signs or symptoms of hypertension.

Post service, the Veteran joined the United States Merchant Marines in March 1995.  The Board notes that for VA purposes, service in the Merchant Marines is not considered active duty under the statutes and regulations governing awards of service connection.  See 38 C.F.R. 3.7.  There are only two exceptions to this rule:  where merchant seamen served on block ships in support of Operation Mulberry, and where merchant seamen serves in oceangoing service during the period of armed conflict from December 7, 1941 to August 15, 1945, both of which are inapplicable in this instance.  Nevertheless, such records are relevant to the extent that they show the Veteran's physical status during such period.  Accordingly, in March 1995, a pre-employment physical examination report showed blood pressure of 160/80.  An April 1995 re-check blood pressure reading was 120/70.  Although subsequent high blood pressure readings were noted, the Veteran first received a clinical diagnosis of hypertension in September 1998, as noted in a private clinical summary. 

In a July 2006 travel board hearing, the Veteran testified that he was diagnosed with hypertension prior to his November 1982 discharge from the Navy.  Specifically, the Veteran testified that he was diagnosed a few years prior to discharge; he estimated the year to be 1977.  However, the Veteran further testified that he did not begin monitoring his blood pressure or taking blood pressure medications until sometime in 1990.  

The Veteran is currently diagnosed with hypertension.  Blood pressure readings during his active duty period show that his blood pressure was within normal limits.  The Veteran has provided no credible lay evidence or competent medical evidence that he experienced high blood pressure during or within one year of service.  Although the Veteran has testified that he was told that he had high blood pressure during military service, his service treatment records do not reflect any instances of high blood pressure, nor were such readings anywhere near the required values for a diagnosis of hypertension.  Hypertension was first shown by the competent medical evidence years after his discharge from service.  Moreover, the evidence has not shown a relation between exposure to herbicides and the Veteran's hypertension.  None of the medical evidence within the Veteran's claims file has suggested that the Veteran has hypertension due to exposure to herbicides.  Although the Veteran has claimed such a relation, the question of the etiology of the Veteran's hypertension goes beyond a simple and immediately observable cause-and-effect relationship, and as such, he is not competent to render an opinion of etiology in this particular case.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the preponderance of the evidence is against a finding that hypertension arose during service or manifested to compensable degree within one year following his discharge from service, or is otherwise related to service.  Thus, the preponderance of the competent evidence is against the claim for service connection for hypertension.


ORDER

Entitlement to service connection for diabetes mellitus is granted.

Entitlement to service connection for hypertension, including as due to exposure to herbicidal agents, is denied.




______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


